            Case 2:20-cv-00423-JLR-MLP Document 8
                                                7 Filed 04/21/20
                                                        04/20/20 Page 1 of 2




 1                                                                    Hon. James L. Robart
                                                                   Hon. Michelle L. Peterson
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT FOR THE
 9                             WESTERN DISTRICT OF WASHINGTON
10                                        AT SEATTLE

11 CHIRAG PATEL,
12
                            Petitioner,
                                                   NO. 2:20-cv-00423-JLR-MLP
13                     v.
14 WILLIAM P. BARR, United States                  Stipulated Motion to Dismiss
     Attorney General; et al.,
15                                                 Habeas Petition and Lift Order
                                                   Staying Removal
16                          Respondents.
                                                   Note on Motion Calendar: April
17
                                                   20, 2020
18
19         Petitioner Chirag Patel (Mr. Patel) and Respondents stipulate and move to

20 dismiss Mr. Patel’s habeas petition and lift the stay of removal under Federal Rule
21
     of Civil Procedure 41(a)(1)(A)(ii) and Local Civil Rule 10(g), without fees or costs.
22
     Mr. Patel’s habeas petition sought review of U.S. Citizenship and Immigration
23
24 Service’s (USCIS) and an immigration judge’s determination that he lacked a
25 credible fear of persecution or torture if he returned to India. Dkt. no. 1. He also
26
     sought and obtained an order temporarily staying his removal. Dkt. nos. 2 & 4.
27
28 USCIS has since placed Mr. Patel in full removal proceedings following a
     JOINT STIPULATION TO DISMISS AND LIFT ORDER            LAW OFFICE OF JEFFREY GOLDMAN,
     STAYING REMOVAL - 1                                                  PLLC
     (2:20-cv-00423-JLR-MLP)                                      1001 4TH AVE., STE. 3200
                                                                     SEATTLE, WA 98154
                                                                        206-488-9030
            Case 2:20-cv-00423-JLR-MLP Document 8
                                                7 Filed 04/21/20
                                                        04/20/20 Page 2 of 2




1 determination that he has a credible fear of persecution or torture. As such, he is
2 no longer subject to an order of removal and the Court’s order staying removal
3
     should be lifted. Accordingly, the parties stipulate as follows:
4
5          1. Mr. Patel’s habeas petition is dismissed without prejudice;

6          2. This Court’s temporary stay of Mr. Patel’s removal [dkt. no. 4] is lifted;
7               and
8
           3. All parties shall bear their own attorney fees and costs.
9
10         DATED this 20th day of April 2020.

11
                                                           Respectfully submitted,
12
                                                           BRIAN T. MORAN
13                                                         United States Attorney
14                                                         s/Kyle A. Forsyth
         s/ Jeffrey B. Goldman
15                                                         KYLE A. FORSYTH, WSBA #34609
         JEFFREY B. GOLDMAN, WSBA #39747
                                                           Assistant United States Attorney
         Law Office of Jeffrey Goldman, PLLC
16                                                         United States Attorney’s Office
         1001 Fourth Ave., Suite 3200
                                                           700 Stewart Street, Suite 5220
17       Seattle, WA 98154
                                                           Seattle, Washington 98101-1271
         Phone: 206-488-9030
18                                                         Phone: 206-553-7970
         Fax: 888-282-6930
                                                           Fax:     206-553-4067
19       Email: Jeff@jeffgoldmanlaw.com
                                                           Email: kyle.forsyth@usdoj.gov
         Attorney for Petitioner
20
21
22
           IT IS SO ORDERED.
23
           ENTERED this 21st
                        ____ day of April 2020
24
25
26
27
                                                   A
                                                   ______________________________________
                                                   Hon. James L. Robart
                                                   United States District Court Judge
28
     JOINT STIPULATION TO DISMISS AND LIFT ORDER           LAW OFFICE OF JEFFREY GOLDMAN,
     STAYING REMOVAL - 2                                                 PLLC
     (2:20-cv-00423-JLR-MLP)                                     1001 4TH AVE., STE. 3200
                                                                    SEATTLE, WA 98154
                                                                       206-488-9030
